Case 2:19-bk-24804-VZ   Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 3 Page 1 of 8




           EXHIBIT 3
Case 2:19-bk-24804-VZ   Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 3 Page 2 of 8
 Case 2:19-bk-24804-VZ                 Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28                                      Desc
                                             Exhibit 3 Page 3 of 8
                                                       Page 33                                                                 Page 35

 (1) name OfLe Hoidings?                                             (1) this document. And you seewhe「e it saysthe ○○ On

 (2)    A. Yes.                                                      (2) the second entry iine on the page, the 「entfrom

 (3)    Q, Okay. And weretheythe pa「ent companyof                    (3) Ma「ch of2017to Feb「ua「y2018, See it says a

 〈4) Le TechnoIogy, tO yOur knowiedge?                               (4) mOnthIy insta=ment of base 「ent is $199,856.40?

 (5)    A. SpecuIating ‑‑                                            (5)       Do you see that?

 (6)    MR, BUHA: Objection. Ca=sfo「 a Iegal                         (6)       A. Yes.

 (7) COnCiusion. SpecuIation.                                        (7)     Q, Okay. lsthatyou「 「ecoiiection ofwhat

 (8)    THE WiTNESS: l never saw any o「ganizationai                  (8) the monthiy 「entwas atthattime?

 (9) documents to that effect, but that was my                       (9)     A. Yes.

(10) unde「standing.                                                (10)      Q. And do you knowwhowas responsible at Le

(11)      MR.GOODELL: Q, Doyou know‑‑howmany                       (11) TechnoIogy fo「 Paying the 「ent?

(12〉    PeOPle that worked in the subject p「OPerty WOrked          (12)      MR, WER丁HEiM: When you say        十esponsible,一

(13) fo「 both Le TechnoIogyand Le Hoidings?                        (13) yOu十e taiking about the pe「SOn Who wrote the check

(14)    A, l don     tknow.                                        (14〉     Orare yOu taiking ○○ Ca=ing fo「a Iegal

(15)    MR. GOODELし: Letis markthis as Exhibit2.                   (15) COnCiusion?
(16)    (Piaint冊s Exhibit 2 marked for                             (16)      MR, GOODE」し: i      m definiteIy not taiking about

(17 )    iden揃cation.)                                             (17) Ca旧ng fora Iegai conciusion. l        m using the

(18)     MR. GOODELL: Q, Haveyou everseen this                     (18) te「minoIogy in its 「eguIar‑‑ the way it‑s

(19) document before, Mr. McG紺?                                    (19) tyPicaliy used, SO○○

(20)     A. Yes言be=eve.                                            (20)      THE WITNESS: Our accounting group. And,

(21)    Q. What isthis document?                                   (21) again, Same Statement reiative to names. i camot
(22)    A, This isthe iease.                                        (22) 「eCa= specificaiIy those names・

(23)    Q. Do you 「ememberthefirsttimeyou saw                       (23)     MR. GOODELL: Q. So jt‑sthe accountIng g「OuP

(24) this document?                                                 (24) at Le丁echnoiogy?

(2与)      A, No.                                                    (25)     A. Co「「ect.




                                                       Page 34                                                                 Page 36

 (1)    Q. And you testified earIie「 you looked at                   (1)     Q, And are you awa「e that at a certain point

 〈2) this documentfrom timetotime in determining Le                  (2) in 2017 Le TechnoIogyquit making payments unde「

 (3) TechnoIogy     s ob=gations unde「 the lease, CO「「eCt?           (3) thisIease?
 (4)     A, Yes.                                                     (4)     MR. BUHA: Objection. Vague astothe use of

 (5)   Q. I want to di「ect you「 attention ‑‑ fi「St                   (5) theword     quit.

 (6) Ofa=, do you know an individuaI bythe name of                   ( 6)     (Reporte「 interruption.)

 (7) DonggeJiang?                                                    (7)     MR, GOODELし: You objected as vague as to the

 (8)    A, No, nOtthat l knowof,                                     (8) WOrd liquit,一   l believe.

 (9)    Q. D‑O‑∩‑g‑g‑e, last name J〇十a‑n‑g?                          (9)      MR. BUHA: That    s co「「ect.

(10)     A, No. i mean, a Iotofmyformerco=eagues                    (10)      MR. WERTHE=VI: You can answer.

(11) hadAme「iCan nameS adopted. CandidIy, i don         t           (11)     THE WiTNESS: Yes, bu口don         t have any di「ect

(12) know. 1 wasn    t aIways cor「eiating the two"                  (12) knowledge ofwhen that occu「red.

(13)    Q, Gotcha. Did you know an individual bythe                 (13)      MR. GOODELL: Q, We「e you s刷WOrking there
(14〉      nameOfBobYe?                                              (14)輸‑Whiie you were st用working there, We「e yOu

(15)      A, Yes.                                                   (15) aWa「e that Le TechnoIogy wasn         t making payments

(16)    Q。 Did you workwith him on a 「eguIar basis?                 (16) underthe Iease?
(17)     A, No.                                                     (17)    A. If I 「ecaII co「「ectiy, l remembe「 being in

(18)     Q. No. Whodidyouworkwithona 「eguiar                        (18) ar「earS, yeS. But l can      t speak specificalIyto

(19) basis at Le TechnoIogy?                                        (19) When that began orhow many monthswewe「e behind

(20)    A, Dan Poritzky and l worked togethe「 unt=                  (20) O「Whether it wasn      t uitimateIy paid without my

(21) his departu「e. And then the「ewas an admin whowas               (21) knowIedge.
(22) SuPPOrt. Dan Ga帽gher, legal. Yeah, there                       (22)     Q, Do you know who signed this document on

(23) We「en‑t 「ea=y many peopIe left towa「ds the end.                (23) behaifof Le丁echnoIogy?

(24)    Q, Okay, Soyou一「e aware at a certain                        (24)     MR, WER丁HEIM; A「e you asking him to Iook at a

(25) POint ○○We=両「St Ofa=, iet      s goto Page 2 0f                (25) Certain page o「 without looking?



                                                            (415) 398"1889
 Case 2:19-bk-24804-VZ                     Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28
                                          DEPOSI丁ION OF DANIEしMcGILL, VOLUME I ‑ 05I15I2018                                    Desc
                                    HAN    S SAN JOSEExhibit  3 vs.しE
                                                      HOSPiTALITY PageHOLDiNGS
                                                                       4 of 8 (BEiJING) CO.
                                                          Page 37                                                            Page 39

 (1)    MR. GOODELL: Without iooking.                                  (1)      MR. GOODELL: Okay.

 (2)       THE WITNESS: No.                                            (2)     MR,WERTHEiM: He iooks like he          = be done in

 (3)   MR, GOODELL: Q, A「e you famiIiar‑‑WOuId it                      (3) 30seconds.
 (4) SurP「ise you to lea「n that Chaoying Deng signed                   (4〉        MR, GOOD軋L: Okay.
 (5) this document on behaIf of Le TechnoIogy?                         (5)     MR. WERTHEiM: lfyou need mo「e tinle, 」ust

 (6)   MR. MARTiNEZ: Objection to fo「m.                                (6) teilus.

 (7) Argumentative・                                                    (7)     THEWiTNESS: Okay. Thanks.

 (8)    MR. WERTHEIMこJoin.                                             (8)     MR, GOODELL: Letis mark this as Exhibit 3.

 (9)    THEWiTNESS: WouId it surp「ise me, nO.                          (9)    (PIaint冊S Exhibit 3 ma「ked fo「

(10)       MR. GOODELL: Q, Okay.                                      (10)     ident南cation.)

(11)   A, Nowthatyou mention it, i do○○ 1 mean,                       (11)     MR. WERTHEiM: Steven, are yOu St川the「e?

(12) th「ough the Iease l 「eca町yes. You ○○ yOu Shook                   (12)     MR, BUHA: Yes, l am.

(13) mymemOry.                                                        (13)     MR, WER丁HEIIVl: Okay.

(14)   Q. Gotcha. i think ea「=e「you tes揃ed                            (14)     MR. GOODE」LこQ, Have you eve「Seen this

(15) yOu've neve「 spoken to Chaoying Deng?                            (15) document before, M「. McG帥?

(16)   A. i have spoken to Chaoying・                                  (16)     A, l have not.

(17)    Q, Oh, yOu have spoken.                                       (17)     Q. Do you seethetop ofitwhe「e it hasthe

(18)   A. Not with respect to this iease.                             〈18) ‑‑ it says    LeEco   一? Do you seethat?

(19〉        Q. Okay. When      sthe lasttime you spoke to             (19)     A, Ido.

(20〉   he「?                                                           (20)    Q, Do you see on the 「ight side ofthe

(21)    A, Gosh, gOOd question. Ayearago, maybe・                      (21) document whe「e it says      Le TechnoIogy一.?

(22) l mean言fnotendof2016, maybeea「Iy             17・ I               (22)     A. Uh‑huh,

(23) don    t reca= exactIy.                                          (23)     Q. Did Le TechnoIogy documents that you saw

(24)   Q, And what did you speak with her 「ega「ding?                  (24) during you「 time the「e frequentIy have the LeEco

(25)    A, We‑‑ Iet me reca=. We had some LeEco                       (25) logoonthem likethat?



                                                          Page38 』     A, Th。.。E。。,。。。,,。S,。ft。n.

 (1) emPIoyeeswhowe「e, I think, Sharing space in




 笠等嵩等ニ:Outhe n l雷「詰::書芸‑￣
 (5)       A, Yes.                                              (与)     Q. Thatwasyou「COrPO「atelette「head. l

 (6)       Q" So LeEcoemp‑oyeesthereaswe=, tOO,                     (6) thinkea両e「youtes輔edthatwasa brand name



 ㍊ ∝諾。a町ust̲̲th。.。W。SaR。。uS.。rvI。。品Of‑言h。,'s。。隅,


書誌詩誌蒜嵩計(告計eChnoIogy                                                   ¥ (11)     Q○ ○kay. Anddoyouknowwhothefounde「Of



詰器嵩d‑d,。。S。。akw‑thh。「。,,。。。骨Le器霊霊YT,Whi。h○○
(14) that conve「sation?                                                (14)     Q. Jia Yueting?

(1与)       A, No.                                                      (15)    A. Cor「ect.

(16)    Q。 That      sthe oniytime you spoke to he「?                   (16)     Q. Okay. Do you knowwhothefounderof

(17)       A, Yes.                                                     (17) Faraday& Futurewas that? Wasthat Jia Yueting as
(18)       THEWITNESS: Can l respond to an emaiI?                      (18) We=?
(19〉          MR. WERTHEIM: Ofcou「se, ifyou need totake                (19)    A. That   s my understanding.

(20) ab「eak.                                                           (20)    Q. Okay. So he    s pretty invoIved in both

(21)       MR. GOOD乱L: lfyou need to take a quick                      (21) COmPanies, right?
(22) b「eak, that     s okay, like a th「ee‑minute b「eak.                (22)     MR二MARTINEZ: No. Lacks foundation, Ca=s

(23) We,re going to have to go o什the record onthis.                    (23) fo「 speculation, aIso argumentative question.

(24)       MR.WERTHEIM; Whydon             twejuststayonthe            (24)     MR. WERTHEiM: Join asto use oftheword

(25) 「eCOrd.                                                           (25)当nvoived.        Vague and ambiguous.



NOGARA REPORTING SERVICE                                      (415) 398"1889                                           Page 37 to Page 40
 Case 2:19-bk-24804-VZ                      Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28
                                            DEPOSITION OF DANiEしMcGiLL, VOしUME l ‑ 05I15I2018                                   Desc
                                      HAN   S SAN JOSEExhibit 3 Page
                                                       HOSPITAしIrv        5 of 8 (BEIJING) CO.
                                                                   vs. LE HOLDINGS


                                                             Page 41                                                            Page 43

           MR. MARTINEZ: Join as to a= objections.                       (1) eXPerience across ail ofour lifestyie products"…

           THE WI丁NESS: My unde「Standing, yeS.                           (2)     Q, A= 「ight. So is this consistentwith

           MR. GOODEしL: Q. Okay. Soyou said Daniei                       (3) yOur understanding that Jia Yueting was the
       Ga=aghe「 was the vice president/gene「aI counsei of                (4) Chairman and CEO ofLeEco?
       LeEco. Ea川er you tes師ed to that, CO「reCt?                         (5)       A. Yes.

           A, Correct.                                                   (6)     Q. Okay. And what was you「 understanding of

           Q. And he‑s iden帥ed on this documentas                        (7) What LeEco ‑‑Whatdid LeEco se町to your

 (8) being the vice president and gene「al counsei,                       (8) understanding?
 (9) C○「「eCt?                                                            (9)     A, To my understanding, LeEco soId sort of a

(10)      A, Correct.                                                  (10) fIeet of devices言ncIuding a phone, TV, SmartPhone

(11)     Q, And so as ofthe date ofthis document,                      (11) and smart丁V. They have a smart bike, And that

(12) Were yOu S帥WO「king for Le TechnoIogy, November                    (12) WaStheextentinthe U.S.
(13) 30th,2017?                                                         (13)     Q, What about Le TechnoIogy?

(14)       A, No.                                                       (14)      MR, MAR丁INEZ: Vague and ambiguous. What

(15)      MR. GOODELL: Let           s do4.                             (15) aboutit?
(16)     (PIaint肝s Exhibit 4 ma「ked for                                 (16)      MR, GOODELL: Q, What did they seIl?

( 17 )    identification.)                                              (17)     A, Tothe bestofmy knowiedge, l use those

(18)      MR. GOODELL: Q. A= right. Haveyouever                         (18) interchangeably.
(19) Seen this news story before?                                       (19)     Q, Okay. Was any ○○We「e any PrOducts made

(20)     A, Yes, l thinkso.                                             (20) atthe subject○○When I say        the subject

(21)      Q, You have. Okay. Andwhatisthis news                         (21) P「OPerty,   you unde「stand l   m 「efe「「ing to ○○

(22) StOry regarding?                                                   (22)     A, Su「e.

(23)     A, The new 8O,000 square foot North Ame「ican                   (23)     Q. Okay. 3553 No巾h Fi「St St「eet, San Jose,

(24) headquarte「S in San Josefo「the LeEco. 1t‑s                         〈24) CO「「eCt?

(25) amOunCing, What, the opening? Yeah.                                (25)      A. Yes.




                                                             Page 42                                                            Page 44

 (1)      Q, Uh‑huh. Andyou seeonthesecond pageof                        (1)     Q, We「e any products made at the subject

 (2) this document○○ SOjustforthe 「ecord, this is                        (2) P「OPerty?

 (3) the subject p「OPerty that you worked at, COrreCt?                   (3)      MR, MARTINEZ: Vague and ambiguous・

 (4)      A, Correct.                                                  : (4)     THEWiTNESS: No, the「ewe「e not・
 (5)      Q, Okay. And the second page ofthis

 (6) document, yOu See the「e‑s a quote from Jia Yueting,

 (7) iden描ed as LeEco chairman and CEO? Do you see
 (8) that?
           A. id0.
           Q○    ○kay. Can you read that intothe 「eco「d?

           A, You would iike meto read it intothe
       reco「d?                                                         / (12) gOtthere, yOu We「e aWa「e OfFa「aday& Future

           Q. Yeah.
(14)     A, That whoIe pa「ag「aph?

(15)

(16)
       Q, Just一      Siiicon Va=ey     ‑‑

       A. Su「e. ii●S掴con Va=ey is c「itica=y

(17)面portant to ou「 gIobal g「owth strategy,           said
                                                                       蒔詩誌蒜O                                     re Ct
(18) LeEco chairman and CEO Yueting Jia・             SiIicon

(19) Va=ey is known fo「 its unique talent and cultu「e

(20) Of imovation and inspi「ation, Which aiigns

(21) PerfectIy with LeEco      s mission to bring                       (21)     THE WITNESS: Approximateiy five pe「cent,

(22) eXt「aOrdina「y expe「iences to people everywhe「e・

(23) We    「e looking forwa「d to sharing ou「 vision of one

(24) COmeCted ecosystem with U.S. consume「S ‑ Whe「e

(2与) uSerS Can Create a SeamIess p「emium, COmeCted
                                                                       正喜嵩"。諾蒜蒜
                                                                       l (25) What was the pe「Centage Ofthe subject p「OP〔証y




NOGARA REPORTING SERVICE                                        (415) 398・1889                                         Page 41 to Page 44
 Case 2:19-bk-24804-VZ                   Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28
                                        DEPOSiTION OF DANIEL McGiLし, VO」UME i ‑ 05I15/2018                                  Desc
                                  HAN          Exhibit 3 Page 6 of 8
                                         S SAN JOSE HOSPllALITY vs. LE HOLDINGS (BEiJING) CO.


                                                      Page 45                                                           Page 47

 (1) that Fa「aday & Future empIoyees we「e occupying?                (1)     MR. WERTHEIM: Asked and answered.

 (2)    A. Twenty pe「Cent, maybe.                                   (2)     MR, MAR丁INEZ: Aiso ca=s fora iegaI

 (3)    Q. And what ○○ tO yOur knowiedge, What were                 (3) COnClusjon.

 〈4) the Faraday‑‑ Strike that.                                     (4)     THE WI丁NESS: There might have been a head o「

 (5)      What is you「 unde「standing ofwhat Faraday                 (5) tWOinthespace.
 (6) & Future‑‑Whattheir business is?                               (6)      MR,GOODELし: Q. Soduringyourtimeas

 (7 )    A. Deveiopment of autonomous vehicle                       (7) di「ector of 「eal estate for Le TechnoIogy, yOu Were

 (8) teChnoIogy, an aCtuaI physicaI car.                            (8) neVer Shown this document?
 (9)    Q, Butjust to clarify, yOu neVe「 SaW ‑‑ We「e                (9)     MR. MARTINEZ: lt   s a「gumentative.

(10) yOu eVer aWare if Fa「aday & Futu「e had actuaiiy              (10)      THEWITNESS: Notthat l reca=.

(11) COmPIeted producing a ca「 du「ing your time there?            (11)      MR, GOODELL: Q. We=, take yourtime to

(12)    A. Outside ofwhat l saw in =ke the launch,                (12) 「eView it.

(13) theyhad aIaunchin San F「ancisco, nO. i neve「                 (13)      A, Sure. (WitneSS reViews document.)

(14) had direct knowiedge ofthe「e being a vehicie                 (14)       No, I neve「 saw this document.

(15) COmPieted.                                                   (15)      Q. Did Le丁echnoiogyeverask, tO yOur

(16)    Q, Did you gotothe launch?                                (16) knowledge ‑‑We=,什stofa=, Iet me start.

(17)    A. 1did.                                                  (17)        Did you eve「 COntaCt Hanis San Jose

(18)    Q. Did a Iotofyourco‑WOrkers goto the                     (18) HospitaIity, LLC, and ask fo「 pe「mission for

(19) launch, tOO?                                                 (19) Faraday & Futu「e to occupy the subject property?

(20)    A, A handfu上                                              (20)        A, No.

(21)    Q. Was the iaunch announced by Le TechnoIogy?             (21)      Q. Soyou neve「did・ Okay. Didanyoneeise,

(22)    A, Yeah言fmemo「y‑‑ I was b「and new, bu=                     (22) tO yOu「 knowiedge, at Le Technoiogy ask Han         s San

(23) be=eve thatis correct.                                        (23) Jose Hospita冊y, LLC, fo「 permission fo「 Faraday &

(24)    MR, GOODELL: This is going to be ○○What a「e                (24) Futu「e to occupy the subject p「OPerty?

〈25) WeOn?5, i beIieve?                                            (25)     MR. WERTHEIM: When you say     ask,    一that wouId



                                                       Page 46                                                          Page 48

 (1)     MR. WER丁HEIM: Yes.                                         (1) beverbai o「w「itten?

 (2)     MR, MARTINEZ: Yes.                                         (2)     MR, GOODEしL: l thinkthewo「d ○○ yeS.

 (3)    (PIaintiff   s Exhibit 5 marked for                         (3)     THE WiTNESS: Not to the best of my knowiedge,

 (4 )     iden師cation.)                                             (4) that l recaii.

 (5)     MR, GOODEしL: Q. Have you everseen this                     (5)     MR, GOODELL二Q, Okay. WouId that bewithin

 (6) document befo「e?                                               (6) yOu「Purview, tO handIe a 「equest such as that?

 (7)     A, N0.                                                     (7)     A. Theoretica=y, yeS.

 (8〉      Q. You   ve neve「 seen it?                                (8)     Q○   ○kay. So no one at LeTechnoiogy

 (9)     MR, MARTINEZ: Asked and answe「ed.                          (9〉 inst「ucted you to ask permission from Han     s San

(10)    lVIR. GOODELL: Q, Let me tu「n you tothe last               (10) Jose Hospitality for pe「mission fo「 Faraday &

(11) Page. Have you ever○○ du血g you「time atwo「king                 (11) Future to occupy the subject property?

(12) for Le TechnoIogy, did you eve「 have ○○ See                   (12)     A, Co「「ect.

(13) Chaoying Deng    s signatu「e?                                 (13)     Q, Whowas you「 boss at LeTechnoIogy?

(14)    A, On the iease, yeS.                                    l (14)     A, When l was hi「ed言O「iginaiIy reported to

(15)    Q. Okay. is it‑‑doesthatlookIikehe「                        (15) Dan Poritzky. And thenwhen Dan left言twas

(16) Signature at the top ofthis document?                         (16) 「ea=yquite ambiguous and a littie uncIearas fa「

(17)     MR. WERTHEiM: This isthe last page, Page 5                (17) aSWho i directly reported to. Shaun W冊ams is

(18) Of a document en細ed      Subo「dination                        (18) Who =nterfaced with fo「 the majo「ity.

( 19) Non‑Distu「bance and Attomment Ag「eement          ?           (19)      Q, Howdoyou spe= his name?

(20)     MR. GOODELし: Yes.                                         (20)      A, W冊ams.

(21)     THE WITNESS: l 「ea=ycan‑t say.                            (21)     Q, Just S‑e‑a‑n Or ‑‑ tO yOur knowIedge?

(22)     MR. GOODELL: Q, That          sfine.                      (22)     A○   ○h, S‑h‑a‑u‑n.

(23)     A, Yeah.                                                  (23)      Q. Okay. Doyou knowwhe「e○○Whoishe

(24)    Q, in Juiy2017, WaS ○○ Fa「aday & Futu「ewas                 (24) WO「king for now?

(25) OCCuPying the subject p「OPerty, CO「「eCt?                      (25)     A, l don‑tknow. 1 don‑tknow. i knowhe       s



NOGARA REPORTING SERViCE                                   (415) 398‑1889                                       Page 45 to Page 48
 Case 2:19-bk-24804-VZ                Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28
                                      DEPOSiTION OF DANIEL McGILL, VO」UME i ・ 0511512018                                    Desc
                                HAN   S SAN JOSEExhibit  3 vs"
                                                 HOSPiTALITY Page   7 of 8 (BEIJiNG) CO.
                                                               LE HOしDINGS


                                                    Page 77                                                                Page 79
 (1)   A, Yeah.                                                  (1) muCh less opaque ‑‑
 (2)   Q. A「e you awa「e ofthe pu輔c statement Jia                 (2)      A, Yes.

 (3) Yueting made nottoo Iong ago, Where he had to               (3)     Q, ‑‑ aS far as the structure ofthe company?

 (4) rePay a lot of his sha「es that he bo「「owed f「om             (4) Yes?
 (5) Leshi inte「net Technoiogy?                                  (5)      A, Yes.

 (6)    A「e you fam掴ar with that?                                (6)      Q. lnwhatway?

 (7)   A, N0.                                                    (7)     A, Just a clear unde「standing ofthe

 (8)   Q. Okay. Soyou○○didyou hea「any                            (8) ieadership structure.
 (9) discussion, Wh=e you were at Le TechnoIogy, that            (9)     Q, Gotcha, Compa「ed to whe「e you wo「k now,
(10) Jia Yueting had a lotofhis own money〇一yOu know,            (10) is where you wo「k now the ciea「e「 ieadership

(11) Ioaned a lot ofmoneyand borrowed a Iot ofmoney             (11) St「uCture than Le TechnoIogy?

(12) f「Om Le TechnoIogy?                                        (12)      A, Yes.

(13)   MR, MAR丁INEZ: Lacks foundationi Ca=s for                 (13)     Q, Wouid you say Le TechnoIogy is the most

(14) hearsay. Going beyond the scope.                           (14) OPaque ieadership structure of anywhere you           ve

(15)   MR, BUHA: Join,                                          (15) WO「ked?

(16)   THEWITNESS: ThatYT had bo「rowed a lot of                 (16)       A. Yes.

(17) mOneyfrom‑‑                                                (17)      Q, And whydo you thinkthatwas?

(18)   MR. GOODELLこ     Q. We=, letis break that down.          (18)     MR. MAR丁INEZ: Ca=s fo「 specuIation.

(19) Yeah. Fi「stofa=, that he bo「rowed moneyfrom ○○             (19)      MR, BUHA: Join.

(20) from Le丁echnoiogy.                                         (20)      THE WITNESS: Whywouid i thinkthatwas? l

(21)   A, No, l did not have knowIedge ofthat.                  (21) don     t know, i mean, itwas aiways ‑‑Whywasthat?

(22)   Q, What about him investing his own money in             (22) l honestIydon     t know. l assumed ○○ I att「ibuted

(23) Le丁echnoIogy?                                              (23) itto being a Chinese companythatjust had an
(24)   A. That was always the understanding, yeah.              (24) eXCePtiOna=y complex, fo「 tax reasons, legaI

(25)   Q. Right. Okay.                                          (25) St「uCture. And i ‑‑ I was b=ssfuiiy ignorantto




                                                    Page 78                                                                Page 8O

 (1)   A, At ieast my unde「standing.                             (1) anything beyond that.
 (2)   Q. Gotcha. The Iast page ofthis document,                 (2)      MR,GOODELし: 10.
 (3) it iden師es a person named Hong ○○ Hong ○○ Hongli            (3 )     (Piajntiff      s Exhibit lO marked for

 (4) Wan                                                         (4 )      iden描cation.)

 (5)    A, i seeit.                                              (5)      MR, GOODE」L: Q. A= 「ight. Doyouseeon

 (6)   Q, Are you famiIiarwith who that is?                      (6) the first page ofthis ○○ first ofa=, have you

 (7)   A. No,Si「.                                                (7) eVer Seen this document before?
 (8)   Q. And then Chaoying Deng, again, do you see              (8)     A. No, l havenot.

 (9) beiow it?                                                   (9)     Q. Aii right. Do you see Pa「ag「aph 3 ofthis

(10)   A, l seethat.                                            (10) document, it iden輔es an add「ess: 525 Maple

(11)   Q. A「e you fam掴ar with一一fam=iarwith                      (11) Avenue, Torrance, CaIifomia?
(12) What the Articles of lncorporation js?                     (12)     A, l seethat, yeah.

(13)    A, Genera=y?                                            (13〉        Q. Is thatthe address ofthe LA prope巾yyou

(14)    Q. Yes.                                                 (14〉 Were teStifying about eariierthat you worked on

(15)    A, Yes.                                                 (15) fo「 Le Technoiogy?

(16)   Q. Have you eve「Seen a document such asthe               (16)       A, N0.

(17) Iast two pages of Exhibit 8 before?                        (17)     Q. Okay, it    s not. it   s a d肺erent address.

(18)     MR.WERTHEiM: 8or9?                                     (18)       A. Yes.

(19)    MR, GOODEし」: 9. Thankyou.                               (19)     Q. Did you eve「 Visit this p「operty?

(20)   THEWiTNESS: Have i seen a document Iike                  (20)      A, No, nOttOthe best ofmy knowIedge. Do

(21) this. Yeah, l    m su「e l havealongtheway.                 (21) yOu know whatwasthe「e?

(22)   MR. GOODELL: Q○       ○kay. When you wo「ked at           (22)     Q. Idon     t.

(23) AppIe, did you have a much better understanding of         (23)     A, No言don     t‑‑ 1 don    tthink l eve「

(24) ‑‑ yOu Said ‑一teStified ea佃e「 that Le Tech[Oiogy           (24) Visited this p「OPerty

(25) is opaqueto you. When you wo「ked atAppie, WaS it           (25)     Q, Okay. ifwe continue on this document,



NOGARA REPORTiNG SERVICE                                〈415) 398"1889                                              Page 77to Page 80
 Case 2:19-bk-24804-VZ                           Doc 667-3 Filed 04/23/20 Entered 04/23/20 20:47:28    Desc
                                                       Exhibit 3 Page 8 of 8
                                                                    Page 121
 (1)                       CERTIF工CATE OF WITNESS

 〈2)                       ￣￣￣〇〇〇￣￣‑


 (3)

 (4)              I′   DANIEL McGILL′    hereby declare under

 (5) Penalty of perJury that I have read the forego￨ng

 (6) depos￨t￨On teSt￨IT¥Ony;∴and that the same          ￨S a true

 (7) and correct transcription 。f my sa￨d testimony


 (8) eXCePt aS C○rreCted pursuant to my r￨ghts under

 (9) Sect￨On 2025.520(b〉‑〈d〉            of the Cal￨forn￨a


(10) Codc of civil Proc○dur〇・

(11)
 l
      ﹁⊃∴‑丘)∴﹁I
 l
 l
 l
      〇〇
 1
      〇ノ
 2
      (U
 2
      1
      2
 2
      つJ∴∴一4一
 2
 (∠
      貫J
 2




NOGARA REPORTING SERVICE                                                (415) 398‑1889       Page 121 to Page 123
